Citation Nr: 0110626	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a high temperature.

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for low back pain, 
status post lumbar fusion.

5.  Entitlement to service connection for treated carious 
teeth numbers 7, 8, 9, and 14.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for hepatitis B and C 
infection.




REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had unverified active service from July 1970 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and May 2000 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The Board notes that additional evidence was received at the 
Board in November 2000 and January 2001, after the RO 
certified and sent the case to the Board.  The veteran, 
however, did not submit a waiver of RO consideration in 
accordance with 38 C.F.R. § 20.1304 (2000).  The Board notes, 
however, that the newly submitted evidence is not pertinent 
with respect to the veteran's claim for entitlement to 
service connection for a personality disorder.  Therefore, 
given that this evidence is not pertinent to the claim for 
entitlement to service connection for a personality disorder, 
the Board will address this issue below.


FINDING OF FACT

A personality disorder is not a disease or injury within the 
meaning of applicable legislation for disability compensation 
purposes.


CONCLUSION OF LAW

The claim for service connection for a personality disorder 
is denied for lack of entitlement under the law upon which 
relief may be granted.  38 U.S.C.A. §§ 1110, (West 1991); 38 
C.F.R. § 3.303(c) (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim considered on the merits herein.  The 
Board also finds that VA has met its duty to notify the 
appellant of information and evidence needed to substantiate 
and complete the claim.  In the statement of the case, the 
veteran has been advised of the relevant laws.  Therefore, 
the Board will decide this issue based on the evidence of 
record.  

With respect to the appellant's claim for entitlement to 
service connection for a personality disorder, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2000).  

A personality disorder, however, is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).

The veteran has claimed entitlement to service connection for 
a personality disorder.  A personality disorder is 
developmental or congenital in origin and cannot, as a matter 
of regulation, be service connected.  Therefore, as a matter 
of regulation, any claim for service connection for a 
personality disorder must be dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In reaching this decision the Board considered the veteran's 
contentions that he developed the disorder on appeal as a 
result of service.  In this regard, the Board notes that the 
service medical records reveal that the veteran was diagnosed 
with a personality disorder during service.  Nevertheless, as 
a personality disorder is not a disease or injury for 
compensation purposes, service connection therefor must be 
denied.


ORDER

Entitlement to service connection for a personality disorder 
is denied.


REMAND

After reviewing the evidence, the Board must remand the 
remaining issues for additional development.  

In June 2000, the veteran's appeal for service connection for 
a disability manifested by a high temperature, a right foot 
disorder and a low back disorder was certified for appeal and 
forwarded to the Board.  In November 2000, however, the RO 
sent additional evidence, which was submitted by the veteran, 
directly to the Board.  This evidence included a statement 
from the veteran in which he indicated that he submitted the 
evidence in order to support his service connection claims 
for hepatitis B and C infection, and disorders of the back, 
treated carious teeth numbers 7, 8, 9, and 14, right knee, 
and right foot (right great toe).

With respect to the service connection claims for hepatitis B 
and C infection, teeth and right knee, although not certified 
for appeal by the RO, the Board accepts this statement as a 
timely substantive appeal because it was filed within a year 
of the RO's original May 2000 denial of these issues.  
Therefore, the issues of entitlement to service connection 
for hepatitis B and C infection, treated carious teeth 
numbers 7, 8, 9, and 14, and a right knee disorder are in 
appellate status.

The Board finds that examination is required in order to 
determine whether the veteran's currently claimed 
disabilities (hepatitis B and C infection, a disability 
manifested by a high temperature, right foot, low back, 
teeth, and right knee disorders) developed or are related to 
an incident or disease during service. 

Furthermore, it is significant that the evidence submitted by 
the veteran was not accompanied by a waiver of RO 
consideration and must be referred to the RO for initial 
consideration.  See 38 C.F.R. § 20.1304(c) (2000).  
Therefore, although the new records primarily relate to 
treatment of the veteran's low back, the veteran has not 
waived his right to have this evidence initially considered 
by the RO.  38 C.F.R. §§ 19.37(a), 20.1304(c) (2000).  The 
veteran also indicated that there are additional pertinent 
medical records at the VA Medical Center that have not been 
associated with the claims file.

Moreover, with respect to the veteran's claims for service 
connection, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into laws the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act (VCAA) of 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2096-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his remaining 
disabilities at issue (disability 
manifested by a high temperature, 
hepatitis B and C infection, right foot, 
low back, teeth, and right knee) from his 
service discharge to the present.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  Whether or not the RO is successful 
in obtaining the records described above, 
the RO should schedule the veteran for 
appropriate VA examination(s).  The 
appellant's claims folder must be 
furnished to the examiner(s) and 
thoroughly reviewed in connection with 
the examination(s).  All appropriate 
tests and/or studies should be conducted.  
Following the examination(s), the 
examiner(s) must offer an opinion as to 
the medical probability that the 
veteran's claimed disabilities 
(disability manifested by a high 
temperature, hepatitis B and C infection, 
right foot, low back, teeth, and right 
knee) are related to the veteran's 
military service. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim(s), to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



